--------------------------------------------------------------------------------

Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

     THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made as of the 1st day of
May, 2014, between URANERZ ENERGY CORPORATION, Inc. (the “Company”), a Nevada
corporation, with its principal offices at 1701 East “E” Street, Casper, Wyoming
and _____________________(“Executive”), residing at _______________________.

WITNESSES THAT:

     WHEREAS the Executive is employed by, or renders services as a consultant
to, the Company and is an executive officer of the Company (in this Agreement,
“employment” is defined to include: employment of the Executive as an employee
by any Company Entity( as defined below) as employer pursuant to an employment
agreement; or: the engagement of the Executive to render services to any Company
Entity pursuant to a consulting agreement including a consulting agreement
between aa third party corporate entity and a Company Entity);

     WHEREAS, this Agreement is intended to specify the financial arrangements
that the Company will provide to Executive upon Executive’s separation from his
employment with the Company and any subsidiaries of the Company (collectively,
the “Company Entities” and individually, a “Company Entity”) under any of the
circumstances described herein; and

     WHEREAS, this Agreement is entered into by the Company in the belief that
it is in the best interests of the Company and its shareholders to provide
stable conditions of employment for Executive notwithstanding the possibility,
threat or occurrence of certain types of change in control, thereby enhancing
the Company’s ability to attract and retain highly qualified people.

     NOW, THEREFORE, to assure the Company that it will have the continued
dedication of Executive notwithstanding the possibility, threat or occurrence of
a bid to take over control of the Company, and to induce Executive to remain in
the employment of the Company Entities, and for other good and valuable
consideration, the Company and Executive agree as follows:

     1.     Term of Agreement. The term of this Agreement shall commence on the
date hereof as first written above and shall continue through December 31, 2014;
provided that, commencing on January 1, 2015 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Board of
Directors of the Company (a majority of which, at such time, shall be composed
of Continuing Directors) shall have authorized, by majority vote, management of
the Company to give notice to Executive, and the Company shall have given such
notice, that the Company does not wish to extend this Agreement; and provided,
further, that, notwithstanding any such notice by the Company not to extend,
this Agreement shall continue in effect for a period of 24 months beyond the
term provided herein if a Change in Control (as defined in Section 3(a) hereof)
shall have occurred during such term.

1

--------------------------------------------------------------------------------

     2.     Termination of Employment.

     (a)     Prior to a Change in Control. Prior to a Change in Control, any
Company Entity may terminate Executive from employment with such Company Entity
at will, with or without Cause (as defined in Section 3(c) hereof), at any time.
Executive’s rights upon termination of employment from all Company Entities
prior to a Change in Control shall be governed by the employing Company Entity’s
standard employment termination policy applicable to Executive in effect at the
time of termination.

     (b)     After a Change in Control.

     (i)     From and after the date of a Change in Control during the term of
this Agreement, neither the Company nor the Company Entity then employing
Executive shall terminate Executive from employment with the Company or any
Company Entity except as provided in this Section 2(b) or as a result of
Executive’s Disability (as defined in Section 3(d) hereof) or his death.

     (ii)     From and after the date of a Change in Control during the term of
this Agreement, the Company (or the other Company Entity then employing
Executive) shall have the right to terminate Executive from employment with the
Company Entities at any time during the term of this Agreement for Cause, by
written notice to Executive, specifying the particulars of the conduct of
Executive forming the basis for such termination, such notice to be effective on
the 30th day following delivery thereof to Executive if Executive has not
substantially cured the conduct identified in such notice.

     (iii)     From and after the date of a Change in Control during the term of
this Agreement:

  (A)

the Company (or the other Company Entity then employing Executive) shall have
the right to terminate Executive’s employment without Cause, at any time; and

        (B)

Executive shall, upon the occurrence of such a termination by the Company or
such other Company Entity without Cause, or upon the voluntary termination of
Executive’s employment by Executive for Good Reason (as defined in Section 3(b)
hereof), be entitled to receive the benefits provided in Section 4 hereof.
Executive shall evidence a voluntary termination for Good Reason by written
notice to the Company given within 60 days after the date of the occurrence of
any event that Executive knows or should reasonably have known constitutes Good
Reason for voluntary termination. Such notice need only identify Executive and
set forth in reasonable detail the facts and circumstances claimed by Executive
to constitute Good Reason.


2

--------------------------------------------------------------------------------

     3.     Definitions.

     (a)     A “Change in Control” shall mean:

     (i)     a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
successor provision thereto, whether or not the Company is then subject to such
reporting requirement including, without limitation, any of the following
events:

  (A)

the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities,
or other property, other than a merger of the Company in which all or
substantially all of the holders of the Company’s common stock immediately prior
to the consolidation or merger own more than 65% of the common stock of the
surviving corporation immediately after the merger in the same relative
proportions as their ownership of the Company’s common stock immediately prior
to the consolidation or merger;

        (B)

any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company;

        (C)

any reorganization, reverse stock split, or recapitalization of the Company
which would result in any of the events described in clause (i)(A) or
subparagraphs (ii) or (iii) of this Section 3(a); or

        (D)

any transaction or series of related transactions having, directly or
indirectly, the same effect as any of the foregoing; or any agreement, contract,
or other arrangement providing for any of the foregoing.

     (ii)     any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “Beneficial Owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company's then outstanding securities;

     (iii) the Continuing Directors (as defined in Section 3(e) hereof) cease to
constitute a majority of the Company's Board of Directors; or

     (iv) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

     (b)     “Good Reason” shall mean the occurrence of any of the following
events, in each case, after the Executive has provided written notice to the
Company of the occurrence of such event and the Company has failed to cure, to
the Executive’s reasonable satisfaction, the cause of such event within thirty
(30) days after the date of such written notice, except for the occurrence of
such an event in connection with the termination or reassignment of Executive’s
employment by the Company (or any other Company Entity then employing Executive)
for Cause, for Disability or for death:

3

--------------------------------------------------------------------------------

     (i)     the assignment to Executive of employment duties or
responsibilities which are not at least of materially comparable responsibility
and status as the employment duties and responsibilities held by Executive
immediately prior to a Change in Control, or any removal of Executive from or
any failure to reelect or reappoint Executive to any positions held by Executive
immediately prior to a Change in Control, except in connection with the
termination of his employment for Disability, retirement or Cause, or as a
result of Executive’s death, or by Executive other than for Good Reason;

     (ii)     a more than 10% reduction by the Company (or any other Company
Entity then employing Executive) in Executive’s base salary as in effect
immediately prior to a Change in Control or as the same may be increased from
time to time during the term of this Agreement;

     (iii)     Executive’s maximum bonus opportunity is reduced more than 10%
below Executive’s maximum bonus opportunity as it existed under the short term
incentive compensation program for the fiscal year in which the Change of
Control occurs;

     (iv)     the Company’s (or any other Company Entity then employing
Executive) requiring Executive to be based anywhere other than within 50 road
miles of Executive’s office location immediately prior to a Change in Control,
except for requirements of temporary travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to a Change in Control;

     (v)     the failure by the Company to obtain, as specified in Section 8(a)
hereof, an assumption of the obligations of the Company to perform this
Agreement by any successor to the Company; or

     (vi) any material breach by the Company of this Agreement.

     (c)     “Cause” shall mean termination by the Company (or any other Company
Entity then employing Executive) of Executive’s employment based upon (i) the
willful and continued failure by Executive substantially to perform his duties
and obligations (other than any such failure resulting from his incapacity due
to physical or mental illness or any such actual or anticipated failure
resulting from Executive’s termination for Good Reason) or (ii) the willful
engaging by Executive in misconduct which is materially injurious to the
Company, monetarily or otherwise. For purposes of this Section 3(c), no action
or failure to act on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive in bad faith and without reasonable belief
that his action or omission was in the best interests of the Company.

     (d)     “Disability” shall mean any physical or mental condition which
would qualify Executive for a disability benefit under any long-term disability
plan maintained by the Company (or any other Company Entity then employing
Executive) either before or after a Change in Control.

4

--------------------------------------------------------------------------------

     (e)     “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, who is not an Acquiring Person (as
hereinafter defined) or an Affiliate or Associate (as hereinafter defined) of an
Acquiring Person, or a representative of an Acquiring Person or of any such
Affiliate or Associate, and who (i) was a member of the Board of Directors on
the date of this Agreement as first written above or (ii) subsequently becomes a
member of the Board of Directors, if such person’s initial nomination for
election or initial election to the Board of Directors is recommended or
approved by a majority of the Continuing Directors. For purposes of this Section
3(e): “Acquiring Person” shall mean any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) who or which, together with all
Affiliates and Associates of such person, is the Beneficial Owner of 15% or more
of the shares of Common Stock of the Company then outstanding, but shall not
include the Company, any subsidiary of the Company or any employee benefit plan
of the Company or of any subsidiary of the Company or any entity holding shares
of Common Stock organized, appointed or established for, or pursuant to the
terms of, any such plan; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

     4.     Benefits upon Termination under Section 2(b)(iii).

     (a)     After a Change in Control.

     (i)     Upon the termination (voluntary or involuntary) of the employment
of Executive pursuant to Section 2(b)(iii) hereof, Executive shall be entitled
to receive the benefits specified in this Section 4. Subject to the Company and
Executive’s compliance with the terms of clauses (a) and (c) of Section 7, the
amounts due to Executive under subparagraphs (ii), (iii), (iv) and (v) of this
Section 4(a) shall be paid to Executive not later than the tenth business day
following the date that the termination of Executive’s employment becomes
effective (the “Employment Termination Date”). All benefits to Executive
pursuant to this Section 4(a) shall be subject to any applicable income, payroll
or other taxes required by law to be withheld. As used in this Section 4(a), the
term, “termination of employment,” and other similar terms used in this Section
4(a), shall be construed to have the same meaning as is given to the term,
“Separation from Service,” in Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

     (ii)     The Company shall pay to Executive (A) the full base salary earned
by him and unpaid through the Employment Termination Date, at the rate in effect
at the time written notice of termination (voluntary or involuntary) was given,
(B) any amount earned by Executive as a bonus with respect to the last completed
fiscal year of the Company preceding the Employment Termination Date, if such
bonus has not theretofore been paid to Executive, and (C) an amount representing
credit for any vacation earned or accrued by Executive but not taken.

     (iii)     The Company shall pay to Executive an amount equal to Executive’s
target bonus for the Company’s fiscal year in which the Employment Termination
Date occurs (the “Target Bonus”), multiplied by a fraction, the numerator of
which is equal to the number of full months in the Company’s fiscal year in
which Executive’s employment is terminated that have elapsed at the Employment
Termination Date, and the denominator of which is twelve (12).

5

--------------------------------------------------------------------------------

     (iv)     In lieu of any further base salary or bonus payments to Executive
for periods subsequent to Executive’s Employment Termination Date, the Company
shall pay as severance pay to Executive (a “Severance Payment”) a lump-sum cash
amount equal to twenty-four (24) times the sum of (A) Executive’s monthly base
salary (as in effect in the month preceding the month in which the termination
becomes effective or as in effect in the month preceding the Change in Control,
whichever is higher) and (B) one-twelfth (1/12) of the Target Bonus.

     (v)     Following the Employment Termination Date, Executive shall be
entitled, at the cost and expense of the Company, to continued medical and
dental insurance coverage for Executive and Executive’s eligible dependents on
the same basis as in effect prior to the Change of Control or Executive’s
Employment Termination Date, whichever is deemed to provide for more substantial
benefits, until the end of the twenty-four (24) month period following a Change
in Control. If the Company determines that it is not able to provide the
coverage required in this Subsection 4(a)(vi) under the general terms and
provisions of the Company’s welfare benefit plans consistent with the
underwriting, regulatory and tax treatment intended for those plans, then the
Company shall reimburse Executive for the cost of obtaining substantially
similar benefits (the “Benefit Payment”).

     (vi)     The Company shall also pay to Executive all legal fees and
expenses incurred by Executive as a result of such termination of employment
(including all fees and expenses, if any, incurred by Executive in seeking to
obtain or enforce any right or benefit provided to Executive by this Agreement
whether by arbitration or otherwise).

     (vii)     Notwithstanding any other agreement in existence between the
Company and Executive, at the Employment Termination Date (i.e., only if
Executive’s employment is terminated following a Change in Control); (a), all
stock options or shares of restricted stock owned or held by Executive or
promised to be payable to Executive by the Company that were not vested as of
such date shall continue to vest in accordance with their original vesting
schedule for a period of twenty-four (24 months) following the Employment
Termination Date ; and (b) such stock options or shares of restricted stock,
together with all stock options or shares of restricted stock owned or held by
Executive and vested at the Employment Termination Date;, shall be exercisable,
when vested, up to and until the earlier of: their original expiry date; or:
twenty-four (24) months following the Employment Termination Date. .

     (b)     No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise. The amount of any payment or benefit provided in this Section 4
shall not be reduced by any compensation earned by Executive as a result of any
employment by another employer.

     (c)     280G “Best Net”. Upon the occurrence of a Change in Control, the
Company shall cause its independent auditors promptly to review, at the
Company’s sole expense, the applicability of Section 4999 of the Code to the
Total Payments (as defined in Section 4(d) below) to be received by Executive.
If such auditors determine that, after taking into account the provisions of
Section 4(d) hereof, any of the Total Payments would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision thereto), or
any interest or penalties with respect to such tax, by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such excise tax, together with interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then, if
a reduction in the amount of payments under Section 4(a) of this Agreement (and
any other applicable agreement, award or other arrangement) sufficient to avoid
the Excise Tax would result in an increase in the Total Payments that would be
retained by Executive, net of all applicable taxes, then and only then, the
payments due under Section 4(a) shall be reduced to the amount that, when
considered with all of the Total Payments taken into account under Section 280G
is One Dollar ($1.00) less than the smallest sum that would subject Executive to
the Excise Tax. For the avoidance of doubt, in the event that the amount of
payments due to Executive under Section 4(a) is not so reduced, Executive, and
not the Company, shall be solely responsible for the payment of all taxes,
including any Excise Taxes, that become due thereon.

6

--------------------------------------------------------------------------------

     (d)     As used herein, “Total Payments” shall mean, collectively, any
payment or benefit received or to be received by Executive in connection with a
Change in Control of the Company or termination of Executive’s employment
(whether payable pursuant to the terms of this Agreement or any other plan,
contract, agreement or arrangement with the Company, with any person whose
actions result in a Change in Control of the Company or with any person
constituting a member of an “affiliated group” as defined in Section 280G(d)(5)
of the Code) with the Company or with any person whose actions result in a
Change in Control of the Company. For purposes of calculating Total Payments,
(i) no portion of the Total Payments the receipt or enjoyment of which Executive
shall have effectively waived in writing prior to the date of payment of the
Severance Payment shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel
selected by the Company and acceptable to Executive, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code; (iii)
the value of any benefit provided by Section 4(a)(viii) of this Agreement with
respect to Accelerated Equity Awards shall, to the extent required by Section
280G of the Code, be taken into account in computing Total Payments; and (iv)
the value of any other non-cash benefit or of any deferred cash payment included
in the Total Payments shall be determined by the Company’s independent auditors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

     5.     Certain Benefits Continuation Following a Change in Control. For the
twenty-four (24)-month period following a Change in Control, the Company (or any
other Company Entity then employing Executive) shall continue in effect:

     (a)     any incentive plan or arrangement (including, without limitation,
any incentive compensation plan, long-term incentive plan, bonus or contingent
bonus arrangements or credits, the right to receive performance awards, or
similar incentive compensation benefits) in which Executive is participating, or
is eligible to participate, at the time of a Change in Control of the Company
(or any other plans or arrangements providing Executive with substantially
similar benefits). The failure of the Company (or any other Company Entity then
employing Executive) to do so, or the taking of any action by the Company (or
such other Company Entity), including an amendment or modification to any such
plan or arrangement (except as may be required by applicable law), which would
adversely affect Executive’s participation in any such plan or arrangement shall
constitute a material breach of this Agreement by the Company; and

7

--------------------------------------------------------------------------------

     (b)     except to the extent otherwise required by applicable law, any
benefit or compensation plan, stock ownership plan, stock purchase plan, bonus
plan, life insurance plan, health-and-accident plan or disability plan in which
Executive is participating or is eligible to participate immediately prior to a
Change in Control (or plans providing Executive with substantially similar
benefits). The failure of the Company (or any other Company Entity then
employing Executive) to do so, or the taking of any action by the Company (or
such other Company Entity) which would adversely affect Executive’s
participation in, or materially reduce Executive’s benefits under, any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control shall constitute a material breach
of this Agreement by the Company.

     6.     Executive Covenants. In consideration of this Agreement, and in
recognition of the fact that, as a result of Executive’s employment with the
Company or any of its affiliates, Executive has had or will have access to and
gain knowledge of highly confidential or proprietary information or trade
secrets pertaining to the Company or its affiliates, as well as the customers,
suppliers, joint ventures, licensors, licensees, distributors or other persons
and entities with whom the Company or any of its affiliates does business
(“Confidential Information”), which the Company or its affiliates have expended
time, resources and money to obtain or develop and which have significant value
to the Company and its affiliates, Executive agrees for the benefit of the
Company and its affiliates, and as a material condition to Executive’s receipt
of benefits described in this Agreement, as follows.

     (a)     Non-Disclosure of Confidential Information. Executive acknowledges
that Executive will receive access or have received access to Confidential
Information about the company or its affiliates, that this information was
obtained or developed by the Company or its affiliates at great expense and is
zealously guarded by the Company and its affiliates from unauthorized disclosure
and that Executive’s possession of this special knowledge is due solely to
Executive’s employment with the Company or one or more of its affiliates. In
recognition of the foregoing, Executive will not at any time during employment
or following termination of employment for any reason, disclose, use or
otherwise make available to any third party any Confidential Information
relating to the Company’s or any affiliate’s business, products, services,
customers, vendors or suppliers; trade secrets, data, specifications,
developments, inventions and research activity; marketing and sales strategies,
information and techniques; long and short term plans; existing and prospective
client, vendor, supplier and employee lists, contacts and information;
financial, personnel and information system information and applications; and
any other information concerning the business of the Company or its affiliates
which is not disclosed to the general public or known in the industry, except
for disclosure necessary in the course of Executive’s duties or with the express
written consent of the Company. All Confidential Information, including all
copies, notes regarding, and replications of such Confidential Information will
remain the sole property of the Company or its affiliate, as applicable, and
must be returned to the Company or such affiliates immediately upon termination
of Executive’s employment.

     (b)     Return of Property. Upon termination of employment with the Company
or any of its affiliates, or at any other time at the request of the Company,
Executive shall deliver to a designated Company representative all records,
documents, hardware, software, equipment, vehicles and all other property of the
Company or its affiliates and all copies of such property in Executive’s
possession. Executive acknowledges and agrees that all such materials are the
sole property in Executive’s possession. Executive acknowledges and agrees that
all such materials are the sole property of the Company or its affiliates and
that Executive will certify in writing to the Company at the time of delivery,
whether upon termination or otherwise, that Executive has complied with this
obligation.

8

--------------------------------------------------------------------------------

     (c)     Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers. Executive specifically acknowledges that the Confidential Information
described in Section 6(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its affiliates;
that such data is a valuable and unique asset of the business of the Company or
its affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors,
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors, and suppliers. In this Agreement, “vendors” or
“suppliers” shall not include financial advisors, auditors, accountants,
lawyers, investment bankers or providers of investor relations services to the
Company. During the Executive’s employment with the Company or any of its
affiliates and for the twelve (12) months following Executive’s Employment
Termination Date (provided that Executive has received all payments, including
the Severance Payment, that become due and payable to Executive hereunder
following such Employment Termination Date (the “Payment Condition”)), Executive
agrees that Executive will not, except on behalf of the Company or its
affiliates, or with the Company’s express written consent, solicit, approach,
contact or attempt to solicit, approach or contact, either directly or
indirectly, on Executive’s own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company or its affiliates with whom Executive had contact or about whom
Executive gained Confidential Information during Executive’s employment with the
Company or its affiliates for the purpose of obtaining business or engaging in
any commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 6(e)(i)) or cause such customer, supplier,
or vendor to materially change or terminate its business or commercial
relationship with the Company or its affiliates.

     (d)     Non-Solicitation of Employees. Executive specifically acknowledges
that the Confidential Information described in Section 6(a) also includes
confidential data pertaining to officers, employees and agents of the Company or
its affiliates, and Executive further agrees that, during Executive’s employment
with the Company or its affiliates and for the twelve (12) months following
Executive’s Employment Termination Date (provided that the Payment Condition has
been satisfied), Executive will not, directly or indirectly, on Executive’s own
behalf or on behalf of any other person or entity, solicit, contact, approach,
encourage, induce or attempt to solicit, contact, approach, encourage or induce
any of the officers, employees or agents of the Company or its affiliates to
terminate their engagement, employment or agency with the Company of any of its
affiliates.

     (e)     No Disparaging Statements. Executive agrees that Executive will not
make any disparaging statements about the Company, its affiliates, directors,
officers, agents, employees, products, pricing policies, or services.

     (f)     Remedies for Breach of These Covenants. Any breach of the covenants
in this Section 6 likely will cause irreparable harm to the Company or its
affiliates for which money damages could not reasonably or adequately compensate
the Company or its affiliates. Accordingly, the Company or any of its affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and Executive consents to the
issuance of such an injunction without the necessity of the Company or any such
affiliate posting a bond. In the event that injunctive relief or damages are
awarded to the Company or any of its affiliates for any breach by Executive of
this Section 6, Executive further agrees that the Company or such affiliate
shall be entitled to recover its costs and attorneys’ fees necessary to obtain
such recovery. In addition, Executive agrees that upon Executive’s breach of any
covenant in this Section 6, all unexercised options issued under any stock
option plans of the Company will immediately terminate and the Company shall
have the right to exercise any and all of the rights described above.

9

--------------------------------------------------------------------------------

     (g)     Enforceability of These Covenants. It is further agreed and
understood by C and the Company that if any part, term or provision of the terms
and conditions set forth in this Section 6 should be held to be unenforceable,
invalid or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid or lawful
under such law or rule or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of the terms and
conditions set forth in this Section 6 shall not be affected or impaired in any
way.

     7.     Release of Claims Required.

     (a)     Notwithstanding any other provision of this Agreement, no benefits
shall be paid pursuant to Section 4(a) if Executive:

     (i)     fails to execute and deliver to the Company a release of claims
(the “Release of Claims”) in the form and manner prescribed by the Company,
within the time set forth in the Release of Claims, or

     (ii)     revokes or rescinds such Release of Claims during the revocation
or rescission period set forth in such Release of Claims.

     (b)     The Release of Claims will include Executive’s agreements related
to confidentiality, non-competition, non-solicitation, non-disparagement and
arbitration.

     (c)     It is the responsibility of the Company to deliver to Executive the
Company’s form of Release of Claims sufficiently before the date specified in
Section 4(a) for payment, such that Executive is afforded such period as may be
required by applicable statute or regulation to consider whether to sign the
Release of Claims and whether to revoke or rescind such Release of Claims. If
the Company shall fail to do so, Executive’s obligation to execute and deliver a
Release of Claims shall be waived.

     8.     Successors and Binding Agreement.

     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated Executive’s
employment after a Change in Control for Good Reason, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Employment Termination Date. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which executes and delivers the agreement provided for in this
Section 8(a) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

10

--------------------------------------------------------------------------------

     (b)     This Agreement is personal to Executive, and Executive may not
assign or transfer any part of Executive’s rights or duties hereunder, or any
compensation due to Executive hereunder, to any other person. Notwithstanding
the foregoing, this Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees and legatees.

     9.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the Casper, Wyoming metropolitan area, in accordance with the applicable rules
of the American Arbitration Association. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event that Executive
engages counsel to arbitrate any dispute hereunder (which arbitration results in
an award to Executive of any kind) or to enforce such an award, all costs and
expenses incurred by Executive, including reasonable attorney’s fees and
expenses, with respect to such arbitration or enforcement thereof shall be
reimbursed to Executive by the Company promptly upon Executive’s submission of a
request therefor.

     10.     Modification; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by Executive and such officer or Continuing
Director as may be specifically designated by the Board of Directors of the
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

     11.     Notice. All notices, requests, demands and all other communications
required or permitted by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice of an intention to arbitrate) shall be in writing and shall be deemed to
have been duly given when delivered personally or received by certified or
registered mail, return receipt requested, postage prepaid, at the address of
the other party, as first written above (directed to the attention of the Board
of Directors and Corporate Secretary in the case of the Company). Either party
hereto may change its address for purposes of this Section 11 by giving 15 days’
prior notice to the other party hereto.

     12.     Compliance with Section 409A. This Agreement is intended to comply
with, and shall be administered in accordance with, the provisions of Section
409A of the Internal Revenue Code (“Section 409A”) to the extent that Section
409A is applicable; provided that the Company makes no representation that the
benefits provided under the Agreement will comply with Section 409A and makes no
undertaking to prevent Section 409A from applying to the benefits provided under
the Agreement or to mitigate its effects on any payments made under the
Agreement. Payment of an amount hereunder shall be delayed to the extent
necessary to comply with Section 409A(a)(2)(B)(i) (relating to payments made to
certain “specified employees” of certain publicly-traded companies). In such
event, any benefits to which Executive would otherwise be entitled during the
six (6) month period following the date of Executive’s termination of employment
will be made on the first business day following the expiration of such six (6)
month period.

11

--------------------------------------------------------------------------------

     13.     Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

     14.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     15.     Governing Law. This Agreement has been executed and delivered in
the State of Wyoming and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Wyoming, including all
matters of construction, validity and performance.

     16.     Effect of Agreement; Entire Agreement. The Company and Executive
understand and agree that this Agreement is intended to reflect their agreement
only with respect to payments and benefits upon termination in certain cases and
is not intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Executive’s rights under any benefit plan, program or arrangements in accordance
with their terms.

12

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
its name by a duly authorized director and officer, and Executive has hereunto
set his hand, all as of the date first written above.

URANERZ ENERGY CORPORATION             By:     Peter Bell Chair,    Compensation
Committee of the      Board of Directors Date: May 1, 2014             EXECUTIVE
        Date: May 1, 2014

13

--------------------------------------------------------------------------------